

Exhibit 10.1
THIRD AMENDMENT
TO THE
DOLLAR TREE, INC.
2003 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN


- AND -


SIXTH AMENDMENT
TO THE
DOLLAR TREE, INC.
STOCK INCENTIVE PLAN


THIS  THIRD AMENDMENT (this “Third Amendment”) to the Dollar Tree, Inc. 2003
Non-Employee Director Stock Option Plan (the “2003 Plan”)  and THIS SIXTH
AMENDMENT (this “Sixth Amendment”) to the Dollar Tree, Inc. Stock Incentive Plan
(the “1995 Plan”) are both made effective as of the 13th day of March, 2008 by
Dollar Tree, Inc. (the “Company”).  This Third Amendment and this Sixth
Amendment may be referred to collectively herein as these “Amendments” and the
2003 Plan and the 1995 Plan may be referred to collectively herein as the
“Plans.”  All capitalized terms in these Amendments not otherwise defined shall
have their respective meanings under the respective Plans.


WHEREAS, under the terms of the 2003 Plan, an option granted to a non-employee
director remains exercisable for three years following a director’s resignation
from the Board of Directors on account of death, disability or retirement;


WHEREAS, under the terms of the 1995 Plan, an option granted to a non-employee
director remains exercisable for three years following a director’s resignation
from the Board of Directors and contains no specific provisions regarding the
period of exercise following death, disability or retirement;


WHEREAS, on March 13, 2008, the Board of Directors authorized an extension of
the exercise period for options granted to officers and directors of the Company
for 10 years from the date of grant if separation from service results from
death, disability or retirement;


WHEREAS, the Board of Directors and the Company desire to amend the Plans by
extending the period of exercise for options awarded to non-employee directors
such that the options remain exercisable for 10 years from the date of grant
upon a director’s death, disability or retirement;


WHEREAS, the Company desires to further amend the 1995 Plan to allow an extended
exercise period on account of death, disability and retirement for options
awarded to certain officers of the Company; and


WHEREAS, these Amendments are permitted under Section 409A of the Internal
Revenue Code of 1986, as amended.


63

--------------------------------------------------------------------------------


NOW, THEREFORE, the Company hereby adopts these Amendments upon the following
terms and conditions:


1995 PLAN


1.           Section 8.5 is replaced in its entirety as follows:


8.5 Cessation of Participant as an Outside Director. In the event that an
Outside Director's service on the Board ceases due to death, disability or
retirement, all outstanding options then held by the Outside Director shall
remain exercisable for a period of ten years after the date such Option is
granted. Except as otherwise provided by the Board, in the event that an Outside
Director's service on the Board ceases due to resignation, or other voluntary
removal, vested and exercisable shares shall remain exercisable for a period of
one year following the cessation of service. In any event, if an Outside
Director is involuntarily removed for breach of duty, dishonesty or any other
cause, all vested and exercisable shares of options awarded under the Plan are
immediately forfeited.


2.           Section 8.1 is replaced in its entirety as follows:


 8.1 Termination of Employment or Other Service Due to Death, Disability or
Retirement. Subject to Section 8.5 relating to Outside Directors, except as
otherwise provided in Article 9 of the Plan or unless the period of exercise is
extended in the Option agreement, in the event a Participant's employment or
other service with the Company and all Member Companies is terminated by reason
of such Participant's death, Disability or Retirement, all outstanding Options
then held by the Participant shall become immediately exercisable in full and
remain exercisable after such termination for a period of three months in the
case of Retirement and one year in the case of death or Disability (but in no
event after the expiration date of any such Option).


3.           Section 2.18 is replaced in its entirety as follows:


2.18  Retirement.  Effective March 13, 2008, retirement shall mean resignation
from the Board after completing 7 years of service and attaining age 59 ½.
 
2003 PLAN


4.           Section 3.8 is replaced in its entirety as follows:


     3.5.   DIRECTOR TERMINATIONS. In the event that a Director's service on the
Board ceases due to death, disability or Retirement, all outstanding options
then held by the Director shall remain exercisable for a period of ten years
after the date such Option is granted. Retirement shall mean resignation from
the Board after completing seven years of service and attaining age 59
1/2.  Except as otherwise provided by the Board, in the event that a Director's
service on the Board ceases due to resignation, or other voluntary removal,
vested and exercisable shares shall remain exercisable for a period of one year
following the cessation of service. In any event, if a Director is involuntarily
removed for breach of duty, dishonesty or any other cause, all vested and
exercisable shares of options awarded under this plan are immediately forfeited.




64

--------------------------------------------------------------------------------




WITNESS the signature of the undersigned officer of Dollar Tree, Inc.




DOLLAR TREE, INC.




By: /s/ James Fothergill
                        Name: James Fothergill
Title: Chief People Officer
Date: March 13, 2008








65

--------------------------------------------------------------------------------







